EXHIBIT 10.5.2

Form of 2011 Long Term Incentive Plan Award Agreement

This Award Agreement (this “Agreement”) governs the Stock Option Award, the
Restricted Stock Unit Award, and/or the Performance Share Unit Award identified
below (each, an “Award, and collectively, the “Awards”) granted by GrafTech
International Ltd. (“GrafTech”) on December 13, 2011 (the “Grant Date”) to
                         (the “Participant”) under the 2005 Equity Incentive
Plan, as amended (the “Plan”), which is incorporated herein and made a part
hereof. Terms not defined in this Agreement shall have the same meanings as in
the Plan.

ARTICLE I – GRANT OF STOCK OPTION AWARD

 

Exercise Price

   $13.89 per share

Option Award

   The option to purchase              shares of GrafTech’s Common Stock
(“Shares”) conditioned upon vesting (the “Options”).

1.1 Option granted. Participant is hereby granted the Option Award set forth
above. The Options are Nonqualified Stock Options.

1.2 Time Vesting. To the extent not sooner vested or forfeited, one-third of the
Options shall vest annually on each of the first three anniversaries of the
Grant Date.

1.3 Exercise of Option Award. The Options may be exercised only by Participant
or, in the event of Participant’s death or Disability, Participant’s estate or
legal representative, as applicable. Payment of the Exercise Price shall be made
in cash (including check, bank draft or money order) or, with the Compensation
Committee’s consent, delivery of Shares with a fair market value equal to the
aggregate Exercise Price of the Options being exercised. Participant may
exercise the Options pursuant to such cashless or other exercise procedures as
may be adopted by GrafTech and in effect at the time of the exercise of the
Options.

1.4 Expiration. Vested and unvested Options shall expire on the earlier of
(i) the applicable date set forth in Section 5.2 or (ii) 5:00 p.m., Eastern
Time, on December 13, 2021.

ARTICLE II – GRANT OF RESTRICTED STOCK UNIT AWARD

 

Restricted Stock

Unit Award

   The right to receive              shares of Common Stock conditioned upon
vesting (the “Restricted Stock Units”).

2.1 Grant of Restricted Stock Units. GrafTech hereby grants Participant the
Restricted Stock Unit Award set forth above.

2.2 Time Vesting. To the extent not sooner vested or forfeited, one-third of the
Restricted Stock Units shall vest annually on each of the first three
anniversaries of the Grant Date.

 

1



--------------------------------------------------------------------------------

ARTICLE III – GRANT OF PERFORMANCE SHARE UNIT AWARD

 

Performance Share Unit Award

   The right to receive             Performance Share Units (the “Target Award”)
to the extent and upon achievement of the Performance Measures during the
Performance Period and conditioned upon vesting.

3.1 Grant of Performance Share Units. GrafTech hereby grants Participant the
Performance Share Unit Award set forth above. The Award is subject to the
adjustments, restrictions, and conditions set forth in this Agreement.

3.2 Performance Measures.

(i) Revenue Growth. As to 40% of the Target Award, the Performance Measure shall
be revenue growth measured against a base amount of revenue for the year ended
December 31, 2011 (or equivalent for non-calendar year companies).

(ii) EBITDA Growth. As to 60% of the Target Award, the Performance Measure shall
be earnings before interest, taxes, depreciation and amortization (“EBITDA”)
growth, measured against a base amount of EBITDA for the year ended December 31,
2011 (or equivalent for non-calendar year companies).

3.3 Performance Period. The “Performance Period” means the three year period
beginning January 1, 2012 and ending December 31, 2014.

3.4. Adjustments to Target Award.

(i) Earned Shares. The Target Award shall become earned, and the number of
Performance Share Units actually covered by the Target Award shall become fixed,
when the Compensation Committee certifies that the Performance Measures have
been achieved during the Performance Period. The number of such Performance
Share Units shall be fixed in accordance with Section 3.4(iii) based on the
degree (as determined by the Compensation Committee) to which the Performance
Measures are achieved during the Performance Period. Such Perfomance Share Units
are referred to as “Earned Shares”. The Compensation Committee shall have the
authority to exercise its discretion to reduce or increase the level of deemed
achievement of the Performance Measures; provided, that, in respect of any
Performance Share Unit Award granted to any Participant who is, or is determined
by the Compensation Committee to be likely to become, a “covered employee”
within the meaning of Section 162(m) of the Code (or any successor provision),
only “negative discretion” (as such term is used in Treasury Regulation section
1.162-27(e)(2)(iii) or any successor provision) may be exercised if such
adjustment would result in the loss of an otherwise available deduction.

(ii) Performance levels.

(a) “Threshold Performance” is achievement at the 35th percentile of the
Performance Measures compared to the Peer Group and represents the level of
performance below which the number of Performance Share Units actually covered
by the Target Award shall be adjusted downward to zero.

 

2



--------------------------------------------------------------------------------

(b) “Target Performance” is achievement at the 50th percentile of the
Performance Measures compared to the Peer Group.

(c) “Maximum Performance” is achievement at the 75th percentile of the
Performance Measures compared to the Peer Group and represents the maximum
possible upward adjustment to the number of Performance Share Units actually
covered by the Target Award.

(iii) Adjustments.

(a) Adjustments to the Target Award shall be computed by reference to the
following table:

 

    

Revenue Growth
Performance

Measure

  

Percentages in this Column
Apply to

40% of the

Target Award*

  

EBITDA Growth
Performance

Measure

  

Percentages in this Column
Apply to

60% of the

Target Award*

Level Achieved

During

Performance

Period

(1)

  

Rank in Peer

Group for

Revenue Growth

for Performance

Period

(2)

  

Resulting

Performance

Share Units

Earned

(3)

  

Rank in Peer

Group for

EBITDA Growth

for Performance

Period

(4)

  

Resulting

Performance

Share Units

Earned

(5)

Threshold

Performance

   35th Percentile    50%    35th Percentile    50%

Target

Performance

   50th Percentile    100%    50th Percentile    100%

Maximum

Performance

   75th Percentile    200%    75th Percentile    200%

 

* Meaning 40% or 60%, respectively, of the number of Performance Share Units
granted under the Target Award.

(b) The total number of Earned Shares shall equal the sum of the numbers
calculated under columns 3 and 5 of the table above.

(c) As to each Performance Measure:

(I) if GrafTech’s actual performance for the Performance Period is below the
Threshold Performance, the number of Earned Shares shall be zero;

(II) if GrafTech’s actual performance for the Performance Period is between
Threshold Performance and Target Performance, the number of Earned Shares shall
be interpolated on a straight-line basis between Threshold Performance and
Target Performance amounts;

(III) if GrafTech’s actual performance for the Performance Period is between
Target Performance and Maximum Performance, the number of Earned Shares shall be
interpolated on a straight-line basis between Target Performance and Maximum
Performance amounts;

 

3



--------------------------------------------------------------------------------

(IV) if GrafTech’s actual performance for the Performance Period is above the
Maximum Performance, the number of Earned Shares shall be 200% of the number of
Performance Share Units granted under the Target Award.

3.5 Vesting and Forfeiture. To the extent not sooner vested or forfeited, Earned
Shares shall vest on March 31, 2015. Any and all Performance Share Units that
are not Earned Shares as of March 31, 2015 shall not vest and shall be
forfeited.

3.6 Peer Group. “Peer Group” means a group of companies approved by the
Compensation Committee that includes organizations of comparable size, revenue,
assets, employees, market capitalization, complexity, business focus and
geographical scope as the Company. As of the Grant Date, the Peer Group includes
32 companies in the steel, machinery, and electrical equipment industries. The
Compensation Committee shall reduce the Peer Group as a result of significant
changes (such as mergers, acquisitions, reorganizations or other factors) that
materially impact the ability of GrafTech to obtain comparable financial
information of an individual company in the Peer Group.

ARTICLE IV – FORFEITURE AND RESTRICTED ACTIVITIES

4.1 Forfeiture Events.

(i) Participant’s rights, payments, gains and benefits with respect to an Award
shall be subject to, in the sole and good faith judgment of the Compensation
Committee or the Board, reduction, cancellation, forfeiture or recoupment upon
termination of employment for cause, violation of material policies, breach of
noncompetition, confidentiality or other restrictive covenants, and engagement
in Detrimental Conduct; provided, that any change to the terms of the Awards
shall be effected in a way that causes the Awards to be excluded from the
application of, or to comply with, Section 409A of the Code.

(ii) In addition, in the event that GrafTech is required to prepare an
accounting restatement due to material noncompliance of GrafTech with any
financial reporting requirement under United States federal securities laws or
regulations promulgated thereunder, Participant shall repay or return to
GrafTech any compensation received by Participant pursuant to Awards hereunder
during the 3-year period preceding the date on which GrafTech is required to
prepare such accounting restatement that is in excess of what would have been
paid to Participant under the accounting restatement provided, however, that
such repayment or return is in accordance with United States federal securities
laws or regulations promulgated thereunder and any applicable rules and
regulations of the primary national securities exchange on which GrafTech is
listed and determined to be necessary or advisable by the Board or the
Compensation Committee. Any amount to be repaid or returned hereunder shall be
determined by the Board or the Compensation Committee in its sole discretion,
unless otherwise required by applicable laws, and shall be binding on
Participant. To the extent that such amounts are not paid to GrafTech, GrafTech
may set off, except with respect to any non-qualified deferred compensation
under Section 409A of the Code, the amounts so payable to it against any amounts
that may be owing from time to time by GrafTech or a Subsidiary to Participant,
whether as wages, deferred compensation or vacation pay or in the form of any
other benefit or for any other reason (subject to applicable law and the terms
and conditions of applicable plans, programs or arrangements). There shall be no
duplication of recovery under this Paragraph and any of Section 304 of The
Sarbanes Oxley Act of 2002 and Section 10D of the Exchange Act, and any rules
promulgated thereunder.

 

4



--------------------------------------------------------------------------------

4.2 Restricted Activities. From the effective date of this Agreement and
continuing for a period of two (2) years following (a) voluntary termination of
Participant’s employment with the Company or (b) involuntary termination of
Participant’s employment with the Company for cause, violation of material
policies, breach of noncompetition, confidentiality or other restrictive
covenants, or engagement in Detrimental Conduct, Participant agrees to comply
with the obligations set forth on
Exhibit A hereto.

ARTICLE V – OTHER PROVISIONS

5.1 Change in Control.

(i) To the extent not sooner vested, expired, or forfeited, all unvested Awards
shall vest (and, as to Options, also become exercisable and, as to Performance
Share Units, also become Earned Shares) upon the occurrence of a Change in
Control; provided, that Participant must still be an employee of the Company
upon the occurrence of such Change in Control. The number of Performance Share
Units that shall become Earned Shares which vest upon the occurrence of a Change
in Control shall be equal to the number of Performance Share Units granted under
the Target Award.

(ii) In connection with any Change in Control, (a) Participant may exercise
Options on a conditional basis, contingent upon the occurrence of such Change in
Control, vesting of such Options and Participant’s being an employee of the
Company upon such Change in Control and (b) GrafTech may, in its sole
discretion, without Participant’s consent, cancel any Option (in whole or in
part and whether or not vested) and pay Participant the excess of (I) the Fair
Market Value of a Share on the date of such Change in Control, over (II) the
Exercise Price, multiplied by the number of Shares subject to the Option which
is being cancelled.

5.2 Certain Events.

(i) Voluntary Termination and Termination of Employment for Cause. In the event
of Participant’s voluntary termination or termination for cause or Detrimental
Conduct: (i) all unearned and/or unvested Awards shall cease to be earnable,
shall cease to vest and shall be forfeited; and (ii) all vested Options that
have not then been exercised shall expire, and all Earned Shares that have not
then vested and been delivered to such Participant shall be forfeited, upon the
date of Participant’s termination of employment with the Company.

(ii) Termination of Employment by Company Action; Retirement. In the event of
termination by Company action (without cause, violation of material policies, or
breach of noncompetition, confidentiality or other restrictive covenants and in
the absence of Detrimental Conduct) or by Participant’s Retirement:

(a) as to Option Awards: (I) all unvested Options shall cease to vest and shall
be forfeited; and (II) all vested Options shall become immediately exercisable
for up to (but no longer than) 12 months following the date of such termination
or Retirement (36 months, if termination is due to mandatory Retirement or
Retirement at any time after attaining the age of 65 with at least ten
(10) years of employment with the Company), but not beyond the original term
thereof (after which time they shall expire and be forfeited);

(b) as to Restricted Stock Unit Awards, all unvested Restricted Stock Unit
Awards shall cease to vest and shall be forfeited;

 

5



--------------------------------------------------------------------------------

(c) as to Performance Share Unit Awards, Participant shall be entitled to
receive either (I) if no Change in Control occurs during the Performance Period,
a pro-rata portion of the number of Performance Share Units that would have
become Earned Shares based on the performance for the entire Performance Period
computed based on the ratio of the number of full months Participant is an
employee of the Company during the Performance Period over 36 (the total number
of months in the Performance Period) or (II) if a Change in Control occurs
during the Performance Period and after Participant’s termination of employment
with the Company, a pro-rata portion of the number of Performance Share Units
granted under the Target Award computed based on the ratio of the number of full
months Participant is an employee of the Company during the Performance Period
over 36 (the total number of months in the Performance Period), in each case,
such Earned Shares to be deliverable when and as they would have been
deliverable if Participant had continued to be an employee.

(iii) Death or Disability. In the event of Participant’s death or termination
(by the Company or Participant) due to Disability:

(a) all unvested Options shall vest and become exercisable and such Options and
all other vested Options granted under this Agreement may be exercised for up to
(but no longer than) 12 months following the date of death or termination, but
not beyond the original term thereof (after which time they shall expire and be
forfeited);

(b) as to Restricted Stock Unit Awards, all unvested Restricted Stock Unit
Awards shall vest; and

(c) as to Performance Share Unit Awards, Participant or, in the event of death,
Participant’s successor shall be entitled to receive either (I) if no Change in
Control occurs during the Performance Period, a pro-rata portion of the number
of Performance Share Units that would have become Earned Shares based on the
performance for the entire Performance Period computed based on the ratio of the
number of full months Participant is an employee of the Company during the
Performance Period over 36 (the total number of months in the Performance
Period) or (II) if a Change in Control occurs during the Performance Period and
after Participant’s death or termination of employment with the Company, a
pro-rata portion of the number of Performance Share Units granted under the
Target Award computed based on the ratio of the number of full months
Participant is an employee of the Company during the Performance Period over 36
(the total number of months in the Performance Period), and, in each case, such
Earned Shares to be deliverable when and as they would have been deliverable if
Participant had continued to be an employee.

(iv) Illustration. For an illustration of these provisions under Section 5.2,
see Exhibit B.

5.3 Recordkeeping and Delivery.

(i) GrafTech shall keep records of Awards granted under this Agreement in book
entry or other electronic form. GrafTech may engage the services of its transfer
agent or other third parties to assist in the administration of the Plan and
such Awards.

(ii) GrafTech may establish an account for Participant with GrafTech’s transfer
agent (“Participant’s Account”). Upon vesting and exercise, Shares purchased
upon exercise of Options shall be promptly (but in any event within 3 business
days), and upon vesting, Shares represented by vested Restricted Stock Unit
Awards and vested Earned Shares shall be promptly (but in any event within 30
days following

 

6



--------------------------------------------------------------------------------

vesting), be delivered to Participant by deposit in Participant’s Account, in
book entry form, by direct registration with GrafTech’s transfer agent, or by
delivery of a stock certificate; provided, that, in connection with any
transaction that constitutes or would, upon occurrence, constitute a Change in
Control, GrafTech shall make delivery so that Participant shall have the ability
to participate therein as the owner of the Shares so to be delivered and may
make such delivery on a conditional basis and on such other terms and conditions
as it may determine in its sole discretion.

5.4 Transferability.

(i) Awards shall not be Transferable except by will or by the laws of descent
and distribution.

(ii) Shares delivered to Participant pursuant to this Agreement become
non-forfeitable and transferable at the time they vest; provided, that
transferability may be restricted until all withholding requirements under
Section 5.5 are satisfied and such Shares shall be subject to transfer
restrictions as provided in GrafTech’s insider trading and other compliance
policies and procedures.

5.5 Withholding Taxes.

(i) The Company shall withhold or deduct from any or all payments or amounts due
to or held for Participant, whether due from the Company or held in
Participant’s Account, an amount (the “Withholding Amount”) equal to all taxes
(including social security, unemployment, Medicare, and other governmental
charges of any kind) required to be withheld or deducted with respect to any and
all taxable income and other amounts attributable to Awards (the “Withholding
Requirement”). Alternatively, Participant may elect to pay the Withholding
Amount in cash upon such terms and conditions as are acceptable to the Company.

(ii) The Withholding Amount shall be determined by the Company. The timing of
withholding or deduction shall be determined by the Company; provided, however,
that, if such taxes are required to be paid to a tax or other governmental
authority before such withholding or deduction is made, then the Company shall
pay such taxes when due as agent for Participant and shall be entitled to
reimbursement therefor from such payments or amounts, or otherwise.

(iii) Unless Participant has made or makes a timely election pursuant to
Section 83(b) of the Code or has paid the Withholding Amount in cash as provided
above, Participant authorizes GrafTech and any broker designated by it to sell,
on his or her behalf and for his or her account, such number of Shares otherwise
deliverable pursuant to an Award as GrafTech or the broker may deem appropriate
to satisfy each Withholding Requirement or to reimburse the Company in respect
thereof, so that the net proceeds from such sale equal or exceed the applicable
Withholding Amount, and to use the net proceeds to satisfy such Withholding
Requirement (with any excess net proceeds to be paid to or deposited in an
account of Participant).

(iv) If Participant has made or makes an election pursuant to Section 83(b) of
the Code, he or she shall immediately file a copy thereof with the Company and
upon demand by the Company make a cash payment to the Company equal to any
Withholding Amount in respect thereof.

(v) In connection with any sale of Shares pursuant to this Section 5.5,
Participant agrees that: (a) such sale may be aggregated with sales of Shares
granted to other participants under the Plan or other plans of the Company;
(b) such aggregated sales may be made from time to time in one or more
installments at

 

7



--------------------------------------------------------------------------------

any time and over time as GrafTech or the broker may deem necessary or
appropriate with a view toward avoidance or minimization of disruption of the
market for the Shares, administrative convenience, minimization of costs and
expenses or other factors; and (c) the net proceeds from such aggregated sales
and the sale prices of the Shares sold may be allocated among such Shares and
other securities and Participant and such other participants as GrafTech or the
broker may deem reasonable.

(vi) Participant understands that: (a) different Withholding Requirements may
arise at different times based on time of delivery or vesting of Awards, tax
elections or other factors; (b) different Withholding Requirements may be based
on different values attributable to Awards at such times or otherwise based on
applicable tax laws, changes in the financial condition of the Company, changes
in market or economic conditions or other factors; (c) it may not be practicable
or permissible to sell Shares to satisfy each Withholding Requirement at the
time due because of rules and requirements of the broker or the Company,
potential liability for short-swing profits, applicable laws, applicable rules
of any securities exchange or market, or other factors; and (d) as a result,
Shares may be sold at times and values that differ from those applicable to such
Withholding Requirement and that such differences can result in gains or losses
relative to those values and capital gains and losses for tax purposes in
addition to the taxes described in Section 5.5(i).

(vi) Participant hereby appoints the Vice President of Human Resources and each
officer of GrafTech to be Participant’s true and lawful attorney-in-fact, with
full power of substitution and re-substitution, to take, cause to be taken and
authorize the taking of any and all actions which any such attorney-in-fact may
deem necessary, appropriate, convenient or expedient to sell Shares issuable
pursuant to the Awards to generate net proceeds to satisfy any and all
Withholding Requirements and to use net proceeds in satisfaction thereof. This
power of attorney shall not be affected in any manner by reason of the
execution, at any time, of other powers of attorney and shall not be affected by
the subsequent death, disability or incompetence of Participant. This power of
attorney is irrevocable and coupled with an interest and shall remain in effect
until all Withholding Requirements have been fully and unconditionally
satisfied.

(viii) Participant acknowledges and agrees that neither the Company nor the
broker, nor any of their respective affiliates, control persons, directors,
officers, employees, representatives or agents, shall have any liability or
obligation for any losses, damages, costs or expenses of any kind or under any
theory arising out of or in connection with any action or omission under this
Section 5.5 (including the determination of any Withholding Amount or the time
when any Withholding Requirement is required to be satisfied or any sale of or
delay in selling or failure to sell or the price, terms or conditions of sale of
any Shares), including any liability for any claim that Participant could have
made more or lost less in connection therewith or for any capital gain or loss
due to the difference in time between the triggering of a Withholding
Requirement and the resale of Shares in respect thereof or for violations of
insider trading or other laws or for incurrence of liability for short-swing
profits under Section 16(b) of the Exchange Act, except to the extent that a
court of competent jurisdiction determines by final and non-appealable judgment
that any such losses, damages, costs or expenses resulted from actions taken or
omitted in bad faith or due to gross negligence or willful misconduct.
References in this Section 5.5 to “selling” and correlative terms include all
activities related thereto, including placement and execution of sell orders,
selection of brokers and dealers, delivery of Shares, receipt of proceeds and
payment of fees and commissions.

(ix) The provisions hereof regarding sale of Shares to satisfy Withholding
Requirements are also intended to constitute a trading plan within the meaning
of Rule 10b5-1 under the Securities Act.

 

8



--------------------------------------------------------------------------------

5.6 Notices. Notices to GrafTech under this Agreement shall be addressed to
GrafTech International Ltd., 12900 Snow Road, Parma, Ohio 44130, Attention:
Corporate Director of Human Resources, with a copy to GrafTech’s General Counsel
at the same address. Notices to Participant shall be addressed to the most
recent address provided by Participant to GrafTech. Either party may designate
in writing another address for notices.

5.7 Internal Revenue Code Section 409A. To the extent there are any ambiguities
in this Agreement or the Plan, any such ambiguities shall be construed in a
manner that complies with Code Section 409A.

5.8 Amendments and Conflicting Agreements. This Agreement may be amended by a
written instrument executed by the parties which specifically states that it is
amending this Agreement or by a written instrument executed by GrafTech which so
states if such amendment is not adverse to Participant or relates to
administrative matters.

5.9 Interpretation. Unless otherwise expressly specified herein, all
determinations, consents, elections and other decisions by the Company, the
Board, the Compensation Committee or the broker may be made, withheld or delayed
in the relevant decision-maker’s sole and absolute discretion.

5.10 Disclosure and Use of Information. By signing and returning this Agreement,
and as a condition of the grant of Awards, Participant hereby expressly consents
to the collection, use, and transfer of personal data by the Company and by any
agent of the Company (“Data Recipients”) for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data Recipients are or may be located in his
or her country of residence or elsewhere. Further, Participant understands that
he or she may, at any time, oppose the processing and transfer of his or her
personal data, review the data, request that any necessary amendments be made to
it, or withdraw his or her consent by notifying the Company in writing.
Participant further understands that withdrawing consent may affect his or her
ability to participate in the Plan.

5.11 Effect on Employment Rights. Nothing in this Agreement shall be construed
to confer upon Participant the right to be employed by the Company or to
interfere in any way with the right and authority of the Company either to
increase or decrease the compensation of Participant at any time, or to
terminate any employment or other relationship between Participant and the
Company at any time and for any reason or no reason.

 

PARTICIPANT       COMPANY

 

/Date

     

 

Craig S. Shular

      Chairman and CEO

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED ACTIVITIES

From the effective date of this Agreement and continuing for a period of two
(2) years following (a) voluntary termination of Participant’s employment with
the Company or (b) involuntary termination of Participant’s employment with the
Company for cause, violation of material policies, breach of noncompetition,
confidentiality or other restrictive covenants, or engagement in Detrimental
Conduct, Participant agrees to the following:

(i) Participant shall not, without the Company’s prior written consent, directly
or indirectly, either for himself or herself or on behalf of any other
corporation, partnership, company, person, group, or entity, engage in (a) the
business of manufacturing, distributing, selling or providing needle coke and/or
carbon or graphite products, services, material or equipment of the kind or type
which are the same as or similar to those manufactured, distributed, sold or
provided by the Company now or at any time while Participant is an employee of
the Company, or (b) any other business in which the Company directly or
indirectly engages now or at any time while Participant is an employee of the
Company. For purposes of this Exhibit A, Participant shall be deemed to “engage
in business” if he or she, directly or indirectly, engages or invests in, owns,
manages, operates, controls or participates in the ownership, management,
operation or control of, is employed by, associated or connected in any manner
with, or renders services or advice to, any corporation, partnership, company,
person, group or entity engaged in the activities identified above; provided,
however, that Participant may invest in the securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if
(x) such securities are listed on any international, national or regional
securities exchange or market or have been registered under Section 12(g) of the
Securities Exchange Act of 1934 and (y) Participant does not beneficially own
(as defined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934) in excess of 5% of the outstanding equity thereof (provided, that
Participant shall be deemed not to beneficially own any securities owned by a
registered or unregistered investment company with more than $50 million under
management).

(ii) The provisions set forth in Section (i) above shall apply only to the
reasonable and limited geographic area consisting of (a) any state, country,
possession, or territory in which the Company directly or indirectly has
offices, operations, or customers, or otherwise conducts business and (b) during
Participant’s period of employment, any state, country, possession, or territory
in which the Company plans to conduct business.

(iii) Participant shall not, directly or indirectly, call on, solicit or take
away any of the customers or potential customers of the Company on whom
Participant called or with whom Participant became acquainted or of which
Participant learned during employment with the Company.

(iv) Participant shall not, directly or indirectly, solicit for employment any
employee of the Company or encourage, induce, attempt to induce, or assist
another to induce or attempt to induce any employee of the Company to terminate
his or her employment with the Company.

(v) Participant shall not interfere, in any manner, with the business, trade,
goodwill, sources of supply, or customers of the Company. Participant shall
refrain from making any statements or comments of a defamatory or disparaging
nature to any third party regarding the Company or any of the Company’s
officers, directors, policies or products, other than to comply with any law or
court, regulatory or governmental investigatory order or request.

 

10



--------------------------------------------------------------------------------

(vi) If a court of competent jurisdiction determines that the length of time,
geographic scope or other restrictions, or any portion thereof, set forth in
this Exhibit A is overly restrictive and unenforceable, the court may reduce or
modify the same to the maximum limitations permitted by law, and, as so reduced
or modified, the restrictions herein shall remain in full force and effect. If a
court of competent jurisdiction determines that any provision of this Exhibit A
is invalid or against public policy, the remaining provisions shall not be
affected thereby and shall remain in full force and effect.

(vii) Participant acknowledges and agrees that the business of the Company is
international in scope and that the restrictions imposed by this Agreement are
legitimate, reasonable and necessary to protect the Company’s investment in its
businesses and the goodwill thereof. The scope and duration of the restrictions
contained herein are reasonable in light of the time that Participant has been
engaged in the business of the Company, Participant’s reputation in the markets
for the Company, and Participant’s relationship with the suppliers and customers
of the Company. The restrictions contained herein are not burdensome to
Participant in light of the grant of Awards hereunder. Moreover, Participant has
other means available to him or her for the pursuit of his or her livelihood.
Except as otherwise provided herein, this Exhibit A shall survive termination of
the Agreement.

(viii) Participant acknowledges and agrees that in the event of any violation by
Participant of the provisions set forth in this Exhibit A, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to fully remedy by an action
at law for money damages. Accordingly, in the event of such violation or
threatened violation by Participant, the Company shall be entitled to an
injunction before trial by any court of competent jurisdiction as a matter of
course, in addition to all such other legal and equitable remedies as may be
available to the Company. No bond or security needs to be furnished for such
injunctive relief. If the Company is required to enforce the provisions set
forth above by seeking an injunction, the relevant time periods set forth in
this Exhibit A shall commence with the entry of the injunction. In addition to
any and all of the rights and remedies which the Company may have against
Participant, Participant will be liable to and pay the Company its court costs
and reasonable attorneys’ fees incurred in enforcing Participant’s covenants
hereunder.

 

11



--------------------------------------------------------------------------------

EXHIBIT B

The following table illustrates the provisions of Section 5.2. and it is has no
effect on the terms and interpretations of the Agreement.

 

Termination Scenario

  

Stock Options

  

Restricted Stock Units

  

Performance Share Units

Voluntary Termination

or

Termination for Cause

/Detrimental Conduct

  

- Forfeit all unvested options

- Vested options will immediately expire

  

Forfeit all unvested awards

[subject to the Company’s right to seek recoupment as a result of Detrimental
Conduct]

  

Forfeit all unearned awards

[subject to the Company’s right to seek recoupment as a result of Detrimental
Conduct]

Termination by Company

Action (without cause) or

Retirement

  

- Forfeit all unvested options

- 1 yr to exercise all vested options

  

Forfeit all unvested awards

  

Receive pro-rata portion based on full

months employed over 36 months in performance period times

-        shares that would have been earned based on actual performance at end
of performance period

or      

-        Target Award in the event of Change in Control

Death

  

- Immediate vesting of all unvested options.

- 1 yr to exercise all vested options

   Immediate vesting of all unvested awards   

Receive pro-rata portion based on full months employed over 36 months in
performance period times

-        shares that would have been earned based on actual performance at end
of performance period

or

-        Target Award in the event of Change in Control

Disability

  

- Immediate vesting of all unvested options.

- 1 yr to exercise all vested options

   Immediate vesting of all unvested awards   

Receive pro-rata portion based on full months employed over 36 months in
performance period times

-        shares that would have been earned based on actual performance at end
of performance period

or

-        Target Award in the event of Change in Control

Mandatory or Age 65

Retirement

  

- Forfeit all unvested awards

- 3 years to exercise all vested options

  

Forfeit all unvested awards

  

Receive pro-rata portion based on full months employed over 36 months in
performance period times

-        shares that would have been earned based on actual performance at end
of performance period

or      

TargetAward in the event of

Change in Control

 

12